[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT         FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 04-12515                    June 8, 2005
                          Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                        ________________________

                     D.C. Docket No. 03-20949-CR-JLK

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

     versus

WILLIAM STERLING,

                                                           Defendant-Appellant.

                       __________________________

              Appeal from the United States District Court for the
                         Southern District of Florida
                        _________________________

                                (June 8, 2005)

              ON REMAND FROM THE SUPREME COURT
                     OF THE UNITED STATES

Before TJOFLAT, DUBINA and KRAVITCH, Circuit Judges.

PER CURIAM:
       William Acevedo Sterling pleaded guilty to conspiracy to possess with

intent to distribute five kilograms or more of cocaine, in violation of 21 U.S.C.

§ 846. At sentencing, the district court denied a minor-role reduction under

U.S.S.G. § 3B1.2, finding that Sterling was held responsible only for the amount

of drugs with which he was involved, and that he was a trusted member of an on-

going conspiracy, and sentenced Sterling to eighty-seven months imprisonment to

be followed by three years supervised release. Sterling appealed, raising two

issues: (1) his sentence is unconstitutional under Blakely v. Washington, 124 S.Ct.

2531 (2004); and (2) the district court clearly erred by denying a reduction for role

in the offense.

       After this court affirmed Sterling’s sentence, the U.S. Supreme Court

vacated our opinion and remanded in light of United States v. Booker, 543 U.S. –

(2005).

       Upon reconsideration, we conclude that Sterling cannot show plain error in

the imposition of his sentence.1 See United States v. Rodriguez, 398 F.3d 1291

(11th Cir.), petition for cert. filed, No. 04-1148 (Feb. 23, 2005) (acknowledging

that a Booker error was plain, but holding that, in order to show that his


       1
          Because Sterling did not raise a Booker challenge before the district court, our review is
for plain error. United States v. Rodriguez, 398 F.3d 1291 (11th Cir.), petition for cert. filed, No.
04-1148 (Feb. 23, 2005).

                                                 2
substantial rights were affected under plain error review, the appellant must show

that his sentence would have been different but for the court’s use of the

mandatory guidelines). Here, there is no evidence in the record to show that

Sterling’s sentence would have been different but for the mandatory guidelines.

See id.; see also United States v. Shelton, 400 F.3d 1325 (11th Cir. 2005) (finding

error that affected substantial rights when the district court stated that the sentence

was “too severe,” “unfortunate,” and a sentence at the low end was “more than

appropriate”). Accordingly, we AFFIRM the district court.




                                           3